Gregory, J.
Hardin, administrator of South, sued Shuler in the court below on two promissory notes.
G. G. Nave, for appellant.
P. S. Kennedy, for appellee.
The defendant answered that the consideration of the notes was a part of the purchase money of a lot in Matlock’s addition to the town of Danville; that South, on the 9th of April, 1861, executed his title-bond to Shuler, conditioned that, on the payment of the purchase money, the former would convey to the latter, by quit-claim deed, the lot in question; that, on the 24th of February, 1859, Arthur W. Little and others obtained a judgment against one John W. Matlock in the Hendricks Common Pleas, on which judgment was issued a writ of fieri fiadas, by virtue of which the lot was sold on the 25th of July, 1863, to one John L. Ketcham, “ and thereby all the right and title of South had been disposed of and divested, and the defendant’s equity in the property divested.” A demurrer was sustained to the answer, and this is assigned for error. The answer does not allege any fact to show that South in any way derived title through or from Matlock; the conclusion averred does not follow from the facts stated.
South contracted to quit-claim to Shuler the title he had in the lot; this did not bind him to discharge the liens resting on the property at the time he so contracted. The judgment against Matlock was rendered before South executed the title-bond to Shuler, and was in full force at the time, and if a lien on the lot, it was for Shuler and not South to look to its discharge.
The judgment is affirmed with costs, and five per cent, damages.